DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 12/28/2020. Claims 1-7, 9, and 11-12 are considered in this office action. Claim 1 has been amended. Claims 8 and 10 have been cancelled. Claims 1-7, 9, and 11-12 are pending examination. The 35 U.S.C. 112(a), one of the 35 U.S.C. 112(b), and 35 U.S.C. 101 rejections of claims 1-7, 9, and 11-12 have been withdrawn in light of the instant amendments. This action is final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The written description clearly links the recited module to structural embodiments because the term “transmit” indicates that the term “module” is hardware because it requires the performing component to send out signals either by radio waves or over a wire
Cited reference Tanaka, nor any of the other cited references, teaches the amended limitations of claim 1

Applicant’s arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the written description clearly links the recited module to structural embodiments because the term “transmit” indicates that the term “module” is hardware because it requires the performing component to send out signals either by radio waves or over a wire, Examiner respectfully disagrees. The MPEP 2181.II.A states that "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation (Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007)). Use of the term “transmit” in conjunction with the recited “module” in the instant specification does not particularly point out and adequately disclose the corresponding structure in such a way that one of ordinary skill in the art would understand what structure will perform the recited function. Therefore, Examiner maintains that the instant specification does not adequately disclose the corresponding structure for the term “module” and maintains the 35 U.S.C. 112(b) rejection.
Applicant’s argument B. with respect to claim 1 pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“module” in claim 1
“automatic parking unit” in claim 1, interpreted by Examiner as corresponding to “at least one sensor, a processing circuit, a control circuit, and at least a vehicle motion control mechanism such as a power train and/or steering system and/or a braking system” in instant specification Pg. 9 lines 9-12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9, and 11-12  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant case, the specification fails to explicitly cite any structure linked to the claimed element “module” which performs the claimed functions of “monitoring a maneuver of a vehicle in or out of a park area as long as a user action is detected on an electronic device and controls the operation of the access system”. If there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation is deemed to be indefinite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the limitation “module” has been construed to be “anything capable of controlling the parking maneuvers of a vehicle and the opening or closing of a garage door”.
	Claims 2-7, 9, and 11-12 are rejected based on rejected base claim 1 for the same rational as recited above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0108873 A1) in view of Bonnet et al. (US 2017/0334380 A1).
Regarding claim 1, Tanaka teaches “A device (Par. [0023], Lines 2-3, “driving assistance apparatus”) for controlling a maneuver of a vehicle in or out of a park area secured by a remotely controlled access system (Par. [0023], Lines 6-7), said device comprising: a module (Par. [0023], Line 2, “garage cooperation control system”) that monitors said maneuver as long as a user action is detected (Par. [0057], Lines 9-11) on an electronic device (Par. [0051], Line 1,  and controls the operation of the access system (Par. [0023], Lines 4-5), and an automatic parking unit (Par. [0046], Lines 6, “driving assistance apparatus 7”), wherein the maneuver is performed by the automatic parking unit controlled by the module (Par. [0046], Lines 6-10)”, however Tanaka does not explicitly teach “computing a period of time needed to operate the access system” and wherein the maneuver is performed “based on the period of time”.
	From the same field of endeavor, Bonnet teaches “computing a period of time needed to operate the access system (Par. [0019] line 1 to Par. [0021] line 2 teaches a predetermined parking process situation is characterized by the time period of the parking process situation; and Par. [0028] line 1 to Par. [0029] line 2 teaches the predetermined parking process situation as the function of activating a locking device of a parking space such as opening or closing a garage door (i.e. operating the access system))” and wherein the maneuver is performed “based on the period of time (Par. [0035] lines 1-10 teaches the brake device being activated and set to correspond to the predetermined parameters (time period of the parking process situation) in order to implement a parking brake function of the parked vehicle in order to specifically delay the vehicle in the predetermined parking situation or to bring it to a complete stop (perform the maneuver based on the time period), such as with an automatic parking procedure that should be interrupted in a predetermined position in order to wait for a garage door to open)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to increase the comfort for the vehicle user by automatically activating vehicle-specific of parking process situation-specific functions (Bonnet, Par. [0006] lines 1-5).
Regarding claim 2, the combination of Tanaka and Bonnet teaches all the limitations of claim 1 above, and further teaches “wherein the module controls the operation of the access system by instructing a communication circuit (Tanaka, Paragraph [0057], Line 6, “communication unit 23”) to transmit a wireless instruction to a mechanism (Tanaka, Paragraph [0064], Lines 3-4, “shutter control unit 5”) for controlling the access system (Tanaka, Paragraph [0064], Lines 1-4)”.
Regarding claim 3, the combination of Tanaka and Bonnet teaches all the limitations of claim 2 above, and further teaches “wherein the communication circuit establishes a wireless data link with said mechanism and transmits said wireless instruction via said wireless data link (Tanaka, Paragraph [0040], Lines 7-12)”.
Regarding claim 6, the combination of Tanaka and Bonnet teaches all the limitations of claim 1 above, and further teaches “wherein the module receives data confirming the detection of the user action via a wireless communication established with the electronic device (Tanaka, Paragraph [0057], Lines 7-11)”.
Regarding claim 7, the combination of Tanaka and Bonnet teaches all the limitations of claim 1 above, and further teaches “wherein the module is embedded in the electronic device and detects the user action via a user interface of the electronic device (Tanaka, Paragraph [0053], Lines 1-5) and controls said maneuver by sending a corresponding instruction to an electronic control unit inside the vehicle (Tanaka, Paragraph [0057], Lines 4-11)”.
Regarding claim 9, the combination of Tanaka and Bonnet teaches all the limitations of claim 1 above, and further teaches “wherein the automatic parking unit includes at least one sensor (Tanaka, FIG. 3, “front camera 15”, “rear camera 16”, “side camera 17”) for capturing data related to the vehicle environment (Tanaka, Paragraph [0059], Lines 2-7), a processing circuit (Tanaka, FIG. 3, “image processing unit 26”) for processing data captured by the sensor (Tanaka, Paragraph [0059], Lines 8-14) and a control circuit (Tanaka, FIG. 3, “automatic garage entry/leaving control unit 8”) for controlling a vehicle motion control mechanism based on the processed data (Tanaka, Paragraph [0063])”.
Regarding claim 12, the combination of Tanaka and Bonnet teaches all the limitations of claim 1 above, and further teaches “wherein said module controls the access system to close after the maneuver is completed (Tanaka, Paragraph [0095], Lines 11-16)”.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0108873 A1) in view of Bonnet et al. (US 2017/0334380 A1) and further in view of Papay (US 2017/0079082 A1).
Regarding claim 4, the combination of Tanaka and Bonnet teaches the invention of claim 2 as discussed above, however the combination of Tanaka and Bonnet appears to not explicitly teach “wherein the communication circuit transmits the wireless instruction by generating a sub GHz radiofrequency signal” (although Tanaka does discuss that the signal may comply with any communication standard in Paragraph [0040], Lines 9-12).
From the same field of endeavor, Papay teaches “wherein the communication circuit transmits the wireless instruction by generating a sub GHz radiofrequency signal (Paragraph [0055], Lines 10-14)”.
Papay is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. individual registration on entry or exit for garage doors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Tanaka and Bonnet to incorporate the teachings of Papay and enable the communication circuit to transmit the wireless instruction by generating a sub GHz radiofrequency. Doing so would allow the transmitter to transmit a common garage door opener signal without interfering in other communication bands (Papay, Paragraph [0055], Lines 10-14).
Regarding claim 5, the combination of Tanaka, Bonnet, and Papay discloses the invention of claim 4 as discussed above, and further teaches “wherein the vehicle includes a button for sending a given instruction via a bus (Papay, Paragraph [0039], Lines 5-6, “vehicle data bus 224”) to the communication circuit (Papay, Paragraph [0025], Lines 11-15) (Examiner notes that in Tanaka’s electronic key in Paragraph [0057] there would have to be a “bus” between the button and transmitter), the communication circuit (Tanaka, Paragraph [0057], Line 6, “communication unit 23”) generating said radiofrequency signal upon receiving the given instruction (Tanaka, Paragraph [0057], Lines 4-7), and wherein the module is also configured to send the given instruction to the communication circuit via the bus (Tanaka, Paragraph [0057], Lines 7-9)”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0108873 A1) in view of Bonnet et al. (US 2017/0334380 A1) and further in view of Boehm et al. (US 2017/0113619 A1).
Regarding claim 11, the combination of Tanaka and Bonnet teaches the invention of claim 1 as discussed above, however the combination of Tanaka and Bonnet appears to not explicitly teach “wherein said module controls a remotely controlled comfort equipment”.
From the same field of endeavor, Boehm teaches “wherein said module controls a remotely controlled comfort equipment (Paragraph [0023], Lines 19-21); Regarding the limitation “comfort equipment” the application’s specification gives the example of a garage light (Page 
Boehm is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. communication with building-based devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Tanaka and Bonnet to incorporate the teachings of Boehm and have the module control a remotely controlled comfort equipment. Doing so would allow the module to activate devices associated with a home or dwelling (Boehm, Paragraph [0002], Lines 2-5) allowing for illuminating a garage or the path to a garage, which can be invaluable at night, in the winter or in bad weather.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665